Per Curiam,
These proceedings were irregular and defective in many essential particulars, but we need mention only two. A case stated must show the jurisdiction of the court over the parties, and that it is a real dispute, not a colorable one, to obtain an opinion from the court: Berks County v. Jones, 21 Pa. 413. Not only was there no appeal from the decision of the county commissioners or board of revision and appeals, but it would also seem that the plaintiffs had not put themselves in position to take such appeal. The suggestion that the case stated was intended as a substitute for an appeal, and was to be disposed of as if a formal appeal had been taken is not borne out by the record and was not assented to on the argument. Therefore the court was Avithout jurisdiction to enter any order, decree or judgment with reference to the assessment-or collection of the taxes in question.
In the second place the case stated fails to set forth the nature of the judgment to be entered in case the court should find the law to be with the plaintiffs.
*401Courts ought to encourage amicable submissions of real disputes, but the greatest liberality of practice will not justify parties in agreeing upon facts — no action or proceeding being pending or agreed to — and asking the court to enter such judgment at law or decree in equity as it may conclude the plaintiff might be entitled to.
For these reasons the court below might well have dismissed the case stated.
When the case reached this court there was the same disregard of form and orderly procedure. No assignments of error Avere filed and we are, in effect, asked to roam at will over the whole domain of law and fact, and enter such judgment at law or decree in equity as we may conclude the plaintiffs might have been entitled to. This we decline to do.
The appeal is quashed.